OPINION — AG — **** DISTRICT ATTORNEY — DUTIES AND RESPONSIBILITIES AS REGARDS DEPENDENT AND NEGLECTED CHILDREN **** FORMER OPINION NO. 67-331 HAS BEEN SUPERSEDED BY THE ENACTMENT OF 10 O.S. 1971 1103 [10-1103](A) WHEREIN THE DISTRICT ATTORNEY HAS THE AUTHORITY, AS ANY OTHER PERSON DOES, TO INFORM THE COURT WHEN HE CONSIDERS A CHILD TO BE WITHIN THE PURVIEW OF THIS ACT. FORMER OPINION NO. 67-331 IS REAFFIRMED IN THAT THE DISTRICT ATTORNEY HAS NO DUTY OR OBLIGATION TO PREPARE AND PROSECUTE SUCH AN ACTION UNTIL AND UNLESS THE COURT SHALL REQUEST THE AID OF THE DISTRICT ATTORNEY. CITE: 10 O.S. 1971 1109 [10-1109](E) (PAUL CROWE)